[Cite as Hendricks v. Lutz, 2015-Ohio-5229.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



CHRISTOPHER HENDRICKS                             JUDGES:
                                                  Hon. William B. Hoffman, P. J.
        Petitioner                                Hon. Sheila G. Farmer, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. CT2015-0032
MATTHEW J. LUTZ, MUSKINGUM
COUNTY SHERIFF

        Respondent                                OPINION




CHARACTER OF PROCEEDING:                       Petition for Writ of Habeas Corpus


JUDGMENT:                                      Dismissed


DATE OF JUDGMENT ENTRY:                        December 14, 2015


APPEARANCES:

For Petitioner                                 For Respondent

GARRY A. SABOL                                 GERALD ANDERSON
1530 Demorest Road                             ASSISTANT PROSECUTOR
Columbus, Ohio 43228                           27 North 5th Street, Suite 201
                                               Zanesville, Ohio 43702
Muskingum County, Case No. CT2015-0032                                                     2

Wise, J.

       {¶1}   Petitioner, Christopher Hendricks, has filed a Petition for Writ of Habeas

Corpus alleging his detention is illegal due to an excessive bond.

       {¶2}   “What bail is or is not reasonable is a question for the exercise of sound

discretion by the court. The decision is dependent upon all the facts and circumstances

in each individual case. Bland v. Holden (1970), 21 Ohio St. 2d 238, 257 N.E.2d 397 [50

O.O.2d 477].” Petition of Gentry, 7 Ohio App. 3d 143, 145, 454 N.E.2d 987, 989–90

(1982).

       {¶3}   Petitioner outlines several reasons in support of lowering his bond including

Ohio residency, ties to the community, and employment. Respondent has filed a return

arguing the bond is justified in light of the offenses with which Petitioner is charged.

       {¶4}   We need not reach the issue of whether the trial court abused its discretion

in setting the bond in this case because a review of the online docket reveals Petitioner

has plead guilty and is awaiting sentencing.

       {¶5}   After a conviction “‘any error concerning the issue of pretrial bail is moot.’”

State v. Drummond, 111 Ohio St. 3d 14, 2006–Ohio–5084, 854 N.E.2d 1038, ¶ 206,

quoting State v. Patterson, 110 Ohio App. 3d 264, 271, 673 N.E.2d 1001 (10th Dist .1996).
Muskingum County, Case No. CT2015-0032                                               3


       {¶6}    Because Petitioner has been convicted, we find the petition is moot. The

petition is therefore dismissed.


By: Wise, J.

Hoffman, P. J., and

Farmer, J., concur.


JWW/d 1120